Citation Nr: 0522021
Decision Date: 08/12/05	Archive Date: 11/10/05

DOCKET NO. 98-14 466                        DATE AUG 12 2005

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES 

1. Entitlement to service connection for a right knee disability.
	
2. Entitlement to service connection or a left knee disabi1ity.

3. Entitlement to service connection for a right wrist disability.

4. Entitlement to service connection for a left wrist disability.

5. Entitlement to service connection for dysphasia. 

6, Entitlement to service connection for a bilateral ear disability other than tinnitus,
manifested by ear pain.

REPRESENTATION 

Appellant represented by:  The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from November 1991 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas. In May 1999, the veteran testified at a Board videoconference hearing. This matter was previously before the Board in July 1999 at which time the case was remanded to the RO for further development.

In written argument in June 2005, the veteran's representative raised a claim for service connection for temporomandibular joint (TMJ) manifested by ear pain. This matter is referred to the RO for appropriate action.

FINDINGS OF FACT

1. A right knee disability preexisted the veteran's entry into active duty service and did not increase in severity during service.

2. A left knee disability preexisted the veteran's entry into active duty service and did not increase in severity during service.

-2


3. The veteran's right wrist sprain in service was acute in nature without leaving a chronic residual right wrist disability.

4. The veteran does not have a current left wrist disability.

5. The veteran's dysplasia in service has since resolved without leaving a residual chronic gynecological disability.

6. The veteran does not have a current bilateral ear disability, other than tinnitus.

CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated during the veteran's active duty service. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).

2. A left knee disability was not incurred in or aggravated during the veteran's active duty service. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).

3. A right wrist disability was not incurred in or aggravated during the veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, (2004).

4. A left wrist disability was not incurred in or aggravated during the veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5. A current dysplasia disability was not incurred in or aggravated during the veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

- 3 


6. A current bilateral ear disability, other than tinnitus, was not incurred in or aggravated during the veteran's active duty service. 38 U.S.C.A. §§ 1110,5107 (West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law. 38 U.S.C.A. §§ 5100,5102,5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, the RO furnished VCAA notice to the veteran regarding the issues on appeal in letters dated in February 2001, March 2002, and January 2004. Because the VCAA notices in this case were not provided to the appellant prior to the RO decision from which she appeals (which was prior to the enactment of the VCAA), it can be argued that the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that notice

- 4


error of this kind may be non-prejudicial to a claimant. In this respect, all the VCAA requires is that the duty to notify is satisfied, and that appellants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this case with respect to the service connection issues on appeal. In the February 2001, March 2002, and January 2004 letters, as weIl as the July 1998 statement of the case and supplemental statements of the case, the RO informed the appellant of the applicable laws and regulations, including applicable provisions of the VCAA, the evidence needed to substantiate the claim, and which party was responsible for obtaining the evidence. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The Board also notes that the letters referenced above implicitly notified the claimant of the need to submit any pertinent evidence in her possession. In this regard, the claimant was repeatedly advised to identify any source of evidence and that VA would assist in requesting such evidence. The Board believes that a reasonable inference from such communication was that the claimant must also furnish any pertinent evidence that he may have and that the requirements of 38 C.F.R. § 3.159(b)(1) have been met. The Board finds that all notices required by VCAA and implementing regulations were furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been provided to the appellant. The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate her claims, including obtaining medical records identified by the appellant. In addition, the appellant was afforded VA examinations during the appeal period and was provided with the opportunity to attend a hearing, which she attended in May 1999. The appellant has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists. In fact, the veteran stated in writing in January 2005

-5


that she had no additional evidence to furnish and requested expedited submission of her appeal to the Board.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim under consideration and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The appeal is now ready to be considered on the merits.

II. Analysis

A. Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. §§ 1112, 1137; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. Cir. 2004) (requiring that VA show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to cover the presumption of soundness under 38 U.S.C.A. §§ 1112, 1132); VAOPGCPREC 3-2003 (July 16, 2003). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. 38 C.F.R. § 3.3.04(b) (providing that the term "noted" denotes "only such conditions as are recorded in examination reports. "). See also Crowe v. Brown, 7 Vet. App. 238, 244

-6


 (1994) (maintaining that "noted" inc1udes only those conditions that are recorded on the medical induction exam and not those statements of medical histories recorded at the time of the induction exam).

B. Right and Left Knee Disabilities

The veteran's August 1991 enlistment examination report notes that the veteran was status post arthroscopic surgery right knee. A "MEPS" Medical Worksheet also dated in August 1991 shows that the veteran was put on a medical hold pending a doctor's letter pertaining to her right knee surgery. Later in August 1991, private hospital records dated in December 1983 were received showing that the veteran had undergone arthroscopic surgery with arthroscopic extensive realignment and patellar debridement due to recurrent subluxation, right knee. These records contain an impression of dislocatable, subluxatable patella, right side: subluxatable left patella. The veteran then underwent a pre-enlistment orthopedic consult and was found to have bilateral crepitus, full range of motion and stable ligaments. Knee x-rays were reviewed and the examiner found no orthopedic restrictions. These findings were added to the veteran's August 1991 enlistment examination and she was found qualified for active duty service. Her service medical records are otherwise devoid of any complaints or treatment with respect to her knees. These records do not inc1ude a separation examination report.

Postservice medical records from English Chiropractic Clinic contain a February 1997 patient information form wherein the veteran reported a left knee c1icking and feeling out of place in general. She said the date of onset was in January 1997, possibly at work.

During an August 1997 VA orthopedic examination, the veteran reported her history of arthroscopic debridement, right knee, prior to service and noted difficulties with aching in her knee on the right side, partially associated with ascending and descending stairs and ladders. She said she had not required further specific attention directed to her knees. An x-ray was taken of the right knee revealing no significant bony or soft tissue abnormality. The veteran was diagnosed

- 7 


as having history of bilateral knee discomfort, right worse than left, previously arthroscopied with diagnosis of chondromalacia of the patella.

Magnetic Resonance Imaging (MRI) was performed on the veteran's knees in December 1997. The right knee revealed an "abnormal study in [the veteran] with several year history of arthralgia." Consideration was given to illicit osteoarthritis, synovial proliferative disease, and pigmented villonodular synovitis in addition to chondromalacia. The left knee revealed mild knee effusion and femoral condylar spurring.

The veteran testified during a May 1999 hearing that the type of pain that she had in her knees was the same type of pain she endured throughout service. She said she did not make a big issue of it in service because she did not know if anything could be done for it and she acknowledged she had not actually been seen for her knees (in service).

Jolyn English, D.C., indicated in August 1999 that she had reviewed the veteran's service medical records and referred to the knee findings on the veteran's August 1991 enlistment examination report. She also relayed the veteran's report that she had injured her back in service while lifting a fan shaft with another airman and had had very little knee trouble until after that injury. Dr. English went on to opine that it was more likely than not that the veteran's right and left knee problems were caused by and aggravated by a service-connected injury.

During a March 2001 VA examination, the veteran reported experiencing periodic mild knee pain upon entering service, in service, and when she separated from service. She described the pain on a pain scale as a "two to three." She reported current knee pain three times a month and was worse on the right side. Slight knee tenderness was noted on examination and crackling sounds were heard. Diagnostic and clinical tests revealed normal knees. The veteran was diagnosed as having bilateral knee pain. The examiner remarked that since the veteran's knee pain was stable prior to entering the service, and post service, he was not able to relate her knee problems to the service condition.

- 8 


The veteran complained of right knee discomfort during an October 2002 VA contract examination. The examiner stated that a knee MRI was essentially within normal limits, but the veteran did have chondromalacia of the patella. The examiner noted that the veteran was status post knee arthroscopy with chondromalacia, which was wearing on the patellofemoral joint, for which she would need anti-inflammatory medications with continued use of the exercise program to stay fit. X-rays taken of the veteran's right and left knees in October 2002 revealed normal findings.

In a January 2004 record, David Wassenberg, D.C., relayed the veteran's report of knee pain since service. Dr. Wassenberg said that he had treated the veteran for episodal back and knee pain 58 times from May 2000 to January 2004 and that "unequivocally, her chronic condition [was] consistent with the injury described in her initial case history." He enclosed the veteran's May 2000 initial Case History report wherein she reported mild trouble prior to service and that one occurrence while in service stemmed from lifting a fan shaft with someone else. She said low back pain was a problem then.

As is indicated above, the veteran's knee disabilities were noted at service entry. Service medical records at entry state that the veteran was status post arthroscopic surgery right knee, and include private preservice hospital surgical records dated in 1983. Although the 1983 surgery was performed only on the veteran's right knee, he was diagnosed as having problems with both knees. Specifically, a 1983 record contains an impression of dislocation, subluxatable patella, right side subluxable left patella. In fact, the veteran underwent a pre-enlistment orthopedic consult for her knees in August 1991 in view of evidence of her pre-existing knee disabilities. Accordingly, the presumption of soundness is not applicable in this case and the principles of aggravation as set forth in 38 U.S.C.A. § 1153 and 38 C.F.R.
§3 .306(b) will control.

As provided for under 38 U.S.C.A. §§ 1131, 1153, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

- 9 


Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no evidence that the veteran's knee disabilities increased in severity while she was on active duty. With the exception of her knee history and knee findings as noted on her August 1991 enlistment examination report, her service medical records are entirely devoid of any complaints or treatment for her knees. The veteran does not dispute this, and in fact conceded as much during the May 1991 hearing when she testified that she did not make a big issue of her knee pain in service and had never actually been seen for her knees. Moreover, the veteran reported to a March 2001 VA examiner that she had mild knee pain at service entry, in service, and after service. The examiner later remarked that since the veteran's knee pain was stable prior to entering the service, and post service, he was not able to relate her knee problems to the service condition. This evidence clearly does not indicate any increase in severity in the veteran's pre-existing knee disabilities.

The opinions from two private chiropractors who treated the veteran after service relating her knee problems to service have been considered; however, these opinions are afforded little weight regarding the question of aggravation. Both chiropractors, i.e, Dr. English in August 1999, and Dr. Wassenberg in January 2004, base their opinions on the veteran's own report of knee problems following a lifting incident involving a fan. Interestingly, although the veteran reported in her May 2000 Case history to Dr. Wassenberg that she sustained a lifting injury in service from lifting a fan shaft, she noted only that low back pain had been a problem then. She did not indicate that knee pain had been a problem. Moreover, as indicated above, her service medical records are entirely devoid of complaints or

- 10


treatment related to her knees. Thus, the chiropractor's reliance on the veteran's unsubstantiated report of a knee injury in 'Service does not constitute competent medical evidence of such an injury. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional); see also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Moreover, even if the veteran is asserting that her knee disabilities increased in severity in service, as a layperson, her opinion would not constitute competent medical evidence of aggravation. McIntosh v. Brown, 4 Vet. App. 553 (1993).

Accordingly, the Board finds that on the basis of all the evidence of record, the veteran's right and knee disabilities underwent no increase in severity in service and therefore they were not aggravated by service. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b). Service connection is therefore not warranted for disabilities of the right and left knees. The Board has considered the doctrine of reasonable doubt in the veteran's favor, but as the evidence is against her service connection claim for right and left knee disabilities, that doctrine is not for application. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004)

C. Right and Left Wrist Disabilities

The veteran's service medical records show that she had a normal clinical evaluation of her upper extremities during her enlistment examination in August 1991. In January 1994, she was seen at a medical facility for status post right wrist sprain 12 days earlier. She was fitted with a wrist dock-up splint for use during activities and was noted to have full functional use of the right hand. The veteran reported that she had been without pain for three days and noticed an increase in activities. Findings revealed that range of motion was the same on both sides with right hand grip strength of 96,100 and left hand grip strength of 92,100. The veteran was assessed as having full functional use of the right hand and was noted to have met all goals in two treatments. She was discharged from occupational therapy. These records do not include a separation examination report.

- 11 

During an August 1997 VA examination, the veteran reported a history of discomfort in her right wrist, particularly associated with the use of wrenches. She said she had been evaluated at Travis AFB, where she was treated for a period of time by bracing. She said she presently experienced occasional right wrist discomfort, but did not require ongoing daily attention in the area. On examination she dorsiflexed her right wrist to 60 degrees, palmar flexed to 60 degrees, inverted to 30 degrees, and everted to 20 degrees. She was diagnosed as having history of tendonitis, right wrist, presently minimally symptomatic.

During a May 1999 Board videoconference hearing, the veteran testified that she experienced occasional aching in her wrist for no reason, or after picking up something heavy. She added that she noticed significant pain.

During a March 200 1 VA examination, the veteran reported that she did not have any wrist problems prior to service. She reported that she sprained her right wrist in service and at that time had been ajet engine mechanic. She said she worked as a jet engine mechanic in a civilian company after service and had had some wrist pain, but that the wrist pain had disappeared and she did not have any complaints for that. She was noted to be right hand dominant. Diagnostic and clinical tests of the veteran's wrists were normal. The veteran was diagnosed as having, "bilateral sprained wrists. She denied pain and had no complaints. No residuals were seen."

A VA contract examination was performed in October 2002 at which time the veteran demonstrated essentially normal wrist function with no swelling, edema or redness. The examiner reported that x-rays of the veteran's wrists were evaluated and she had no abnormality, and no evidence of further diagnostic testing was needed of the wrist. X-ray reports of the veteran's wrists in October 2002 show normal right and left wrists.

VA outpatient records are devoid of complaints or treatment related to the veteran's wrists.

While it is clear from the record that the veteran did in fact sprain the right wrist in 1994, and was diagnosed in 1997 as having history of tendonitis, right wrist,

- 12


presently minimally symptomatic, there is no objective evidence of a present right wrist disability related to that injury. In fact, findings regarding both wrists in October 2002 were negative and wrist x-rays taken at that time revealed normal right and left wrists. Indeed, the veteran reported during an earlier VA contract examination in March 2001 that while she had initially had some wrist pain when she came out of service and began working as a jet engine mechanic, currently the wrist pain had disappeared and she did not have any complaint for that. Diagnostic and clinic tests of the wrists were normal and the veteran was diagnosed as having, "bilateral sprained wrists. The [veteran] denied any pain and no complaints. No residuals seen."

As indicated above, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. § 1110. Hence, in the absence of proof of present disabilities affecting the right and left wrists (and, if so, of a nexus between such disabilities and service), there can be no valid claim for service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Since this determination is based on the preponderance of the evidence, the benefit-of-the-doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

D. Dysplasia

The veteran's service medical records include a December 1992 Gynecological Cytology record noting a clinical history of "OB dysplasia." Another December 1992 record assesses the veteran as having genital warts and hidradenitis supperavita. A cervical smear taken in March 1993 showed an epithelial cell abnormality diagnosed as low grade squamous intraepithelial lesion: mild dysplasia with associated human papilloma virus infection.

A July 1993 record from Family Practice Clinic shows that the veteran's last colp was positive for dysplasia. A biopsy was necessary. The veteran was advised in November 1994 to make a follow-up appointment in the dysplasia clinic which was noted to be needed due to an abnormal pap smear. A Cytology Gynecological

- 13 


Report dated in December 1994 contains a diagnosis of atypical -squamous cel1s of undetermined significance. A service medical record at Family Practice Clinic in January 1995 notes that the veteran's gynecological history included cervical dysplasia. There is no service separation examination report on file

A diagnosis of mild dysplasia is reflected on a January 1996 lab report.

Private gynecological records from South Texas Women's Health Center dated in June 1997 show that the veteran had mild to moderate dysplasia and was being seen for cryotherapy. Cryotherapy x2 was performed that day.

The veteran underwent a VA gynecological examination in August 1997. Her history included abnormal Pap smears that began three years earlier while in service. The examiner, Dr. T., noted that he had seen the veteran in May 1997 for evaluation of repeated, low grade, squamous intraepithelial lesion (mild dysplasia) Pap with human papilloma virus. He reported that the veteran had no present gynecological complaints and a recent gynecological exam was within normal limits except for the above-mentioned Pap smear. He said that the veteran had had cryotherapy on her cervix in June 1997 without complication. He diagnosed the veteran as having status post cryotherapy in June 1997, for biopsy-proven mild to moderate dysplasia, and recommended a follw-up Pap smear in six months.

A March 1999 pathological report of a pap smear taken from the veteran reveals a diagnosis of no malignant or dysplastic cel1s identified.

The veteran testified in May 1999 that Dr. T. had performed cryosurgery in 1997 and she has continued to receive treatment with Dr. T. every six months because of the dysplasia. She said she had been told it was mild dysplasia and could be cancerous.

In a September 1999 letter to the veteran's service representative, Dr. T. explained that he initially saw the veteran in August 1997 for an evaluation that revealed mild to moderate dysplasia of the cervix and Human Papilloma virus changes. He said this was treated in June 1997 with cryotherapy (freezing of the cervix) with good

- 14


response. He remarked that close follow-up of the veteran after the treatment had been normal, failing to reveal either persistence or recurrence of her condition. He defined her medical condition as mild to moderate cervical dysplasia - resolved status post cryotherapy, under surveillance. He also said that the veteran "began to have abnormal pap smears (a precursor for her condition) while stationed at Travis AFB in California, approximately three years before [he] saw her." He went on to opine that her dysplasia of the cervix occurred while she was on active duty. He concluded that at the present time there was no gynecological disability including residuals of cryotherapy, and added that the veteran did not required further treatment, only routine surveillance with annual pap smears.

A VA gynecological evaluation was performed in November 2000 showing normal results. The evaluation included a Pap smear that revealed epithelial cells within normal limits.

Results of a VA gynecological examination in March 2003 showed no chronic gynecologic disability or problem.

Upon review of the evidence, the Board finds that there is no basis to grant service connection for dysplasia. The Board concedes that there is some evidence that the veteran had dysplasia in service. This is most evident in the March 1993 cervical smear findings of "low grade squamous intraepithelial lesion: mild dysplasia", and a July 1993 record from Family Practice Clinic noting that the veteran's last colp was positive for dysplasia. However, even assuming that the veteran had dysplasia in service, present evidence shows that she no longer has this condition. Postservice medical records show that the veteran underwent cryotherapy x2 in August 1997 and the pathology resolved after treatment. Moreover, there has been no subsequent showing of cervical dysplasia shown on follow up pap smears after service. In this regard, pap smears taken in March 1999 and November 2000 were within normal limits with no malignant or dysplastic cells identified. Also, results of a gynecological examination in March 2003 showed no chronic gynecological disability or problem. Moreover, Dr. T. stated in September 1999 that close followup of the veteran's condition following cryotherapy in June 1997 had been normal, failing to reveal either persistence or recurrence of her condition. He concluded by

- 15 


stating that at the "present time" there was no gynecological disability to include residuals of cryotherapy.

In view of the foregoing, a "disability" for VA compensation benefit purposes is not shown to be present in this case. In the absence of a current disability, as defined by governing law, the claim must be denied. See Brammer, supra. As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 51 07(b); Gilbert, 1 Vet. App. at 5557.

E. Ear Disability Manifested by Ear Pain

As an initial matter, the Board notes that a June 2003 VA medical center (V AMC) telephone contact shows that the veteran was contacted and asked come in for further evaluation regarding her ear disability claim. This was in response to the RO's request for an addendum report to a November 2002 VA examination. The veteran informed the VAMC that she had requested that her "ear pain" claim be dropped as she had been told by an ear, nose and throat (ENT) physician (see November 2002 VA outpatient record) that the problem was related to a hereditary condition of too little earwax. However, because the record is devoid of a written request from the veteran or her representative requesting that her claim for service connection for an ear disability manifested by ear pain be withdrawn, it is still on appeal. See 38 C.F.R. § 20.204. This is particularly so in view of the fact that the veteran's representative included this issue in written argument in June 2005.

The veteran's service medical records show a normal clinical evaluation of her ears at her enlistment examination in August 1991. Thereafter, records reflect multiple complaints of ear pain due to exposure to cold wind or water. The veteran was evaluated for these complaints in December 1992 and was assessed as having transient pain in ears with an unremarkable exam. She again reported these complaints during a June 1994 hearing conservation examination, and was cleared for duty. These records do not include a separation examination report.

- 16 


During an August 1997 VA examination, the veteran reported tinnitus, but did not report ear pain. A VA general examiner diagnosed her as having hearing loss with tinnitus and referred her to an audiologist. Audiometric test results revealed normal hearing in both ears.

In the August 1998 substantive appeal, the veteran said that she continued to experience ear pain when it was cold or when the wind blew. She also noted she had never been examined by an inner ear specialist.

During the May 1999 videoconference hearing, the veteran and her representative asserted that the August 1997 VA examinations did not adequately address her inner ear problem and requested that she be afforded a new examination.

In November 1999, the veteran was evaluated by a physician at VA's referral and reported that her ears became painful when exposed to wind or cold. She was diagnosed as having bilateral normal hearing and intermittent tinnitus. In an addendum report in November 1999, the examiner opined that the veteran's ear sensitivity to wind and cold was of no significance.

In March 2001, the veteran was again evaluated by a physician at VA's referral for her reported otalgia. Findings on examination were normal, and no ear disease was found. The examiner stated that the veteran's "otalgia" was actually TMJ arthralgia, not ear pain, and was not related to tinnitus. He diagnosed the veteran as having TMJ arthralgia/not related to tinnitus.

A notation on a November 2002 VA dental examination report indicates that the veteran had been told by an ear, nose and throat (ENT) physician that her problems with cold air was due to her having very little ear wax.

In May 2003, the VA contract examiner who performed the March 2001 examination issued an addendum opinion stating that the veteran had no ear disease and that "ear pain" was actually temporomandibular (TMJ) pain and that while it felt like ear pain it was not. He said the TMJ pain was accentuated by cold weather,

- 17 


as was any joint pain. He said the most common cause of TMJ arthralgia was "bruxism ( clenching jaws) - stress?"

There is no disputing in this case that the veteran experienced ear pain due to wind and cold both in service and following service. However, the law provides that, pain alone, without a diagnosed or identifiable underlying malady or condition does not in itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22,31-32 (1998). The medical evidence in this case is clear in showing that the veteran does not have an underlying ear disability. Specifically, a VA contract physician after evaluating the veteran in November 1999 opined that the veteran's ear sensitivity to wind and cold was of no significance. The only diagnosis he provided was intermittent tinnitus. In addition, findings on examination in March 2001 were normal and showed no ear disease. The examiner diagnosed the veteran as having TMJ arthralgia and reiterated in a May 2003 addendum that the veteran had no ear disease and that although the veteran felt like she had ear pain, it was not ear pain, but actually TMJ pain.

Hence, in the absence of proof of a present ear disability other than tinnitus, there can be no valid claim for service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Under these circumstances, the claim for service connection for an ear disability other than tinnitus, manifested by ear pain, must be denied. As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § '5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Lastly, in view of evidence that the veteran's ear pain may actually be related to a jaw condition, i.e, TMJ, as opposed to an ear condition, this matter has been referred to the RO for appropriate action as is noted in the introductory paragraph of this decision.

- 18 


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right wrist disability is denied.

Service connection for a left wrist disability is denied.

Service connection for dysplasia is denied.

Service connection for an ear disability other than tinnitus, manifested by ear pain is denied.

	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

- 19 




